          Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 1 of 8




 1    STEVEN L. MAYER (No. 62030)                       Charles S. LiMandri (No. 110841)
      SHARON D. MAYO (No. 150469)                       Paul M. Jonna (No. 265389)
 2    ARNOLD & PORTER KAYE SCHOLER LLP                  Jeffrey M. Trissell (No. 292480)
 3    Three Embarcadero Center, 10th Floor              FREEDOM OF CONSCIENCE DEFENSE
      San Francisco, California 94111-4024              FUND
 4    Telephone: (415) 471-3100                         P.O. Box 9520
      Facsimile: (415) 471-3400                         Rancho Santa Fe, CA 92067
 5    Email: sharon.mayo@arnoldporter.com               Email: cslimandri@limandri.com

 6    RHONDA R. TROTTER (No. 169241)                    Attorneys for Defendants the Center for
      OSCAR D. RAMALLO (No. 241487)                     Medical Progress, BioMax Procurement
 7    ARNOLD & PORTER KAYE SCHOLER LLP                  Services, LLC, David Daleiden, and Gerardo
      777 S. Figueroa Street, 44th Floor                Adrian Lopez
 8    Los Angeles, California 90017
      Telephone: (213) 243-4000                         Thomas Brejcha, pro hac vice
 9    Email: rhonda.trotter@arnoldporter.com            Peter Breen, pro hac vice
10                                                      Matthew F. Heffron, pro hac vice
      AMY L. BOMSE (No. 218669)                         THOMAS MORE SOCIETY
11    ROGERS JOSEPH O’DONNELL                           309 W. Washington St., Ste. 1250
      311 California St., 10th Floor                    Chicago, IL 60606
12    San Francisco, California 94104                   Tel: (312) 782-1680
      Telephone: (415) 956-2828                         tbrejcha@thomasmoresociety.org
13    Email: ABomse@rjo.com                             pbreen@thomasmorsociety.org
14    Attorneys for Plaintiffs                          Attorneys for Defendant David Daleiden
15    [Additional Counsel on Signature Page]            [Additional Counsel for the Center for Medical
16                                                      Progress, BioMax Procurement Services, LLC,
                                                        and David Daleiden, and Counsel for Troy
17                                                      Newman, Albin Rhomberg and Sandra Merritt,
                                                        listed on Signature Page]
18
                                     UNITED STATES DISTRICT COURT
19
                                    NORTHERN DISTRICT OF CALIFORNIA
20
                                        SAN FRANCISCO DIVISION
21
     PLANNED PARENTHOOD FEDERATION OF                           Case No. 3:16-cv-00236-WHO
22   AMERICA, INC., ET AL.
23                    Plaintiffs,                               SECOND JOINT CHART ON
              v.                                                MOTIONS TO SEAL
24
     CENTER FOR MEDICAL PROGRESS, ET AL.,
25                                                              Judge: Hon. William H. Orrick, III
                      Defendants.
26
27
                                     SECOND JOINT CHART ON MOTIONS TO SEAL
28                                           Case No. 3:16-cv-00236-WHO



     US 167726939v1
                       Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 2 of 8




                  1           Pursuant to this Court’s Order on Pending Administrative Motions to Seal [ECF # 1063],

                  2 at 7:21–25, Plaintiffs Planned Parenthood Federation of America, Inc.; Planned Parenthood:

                  3 Shasta-Diablo, Inc. dba Planned Parenthood Northern California; Planned Parenthood Mar Monte,

                  4 Inc.; Planned Parenthood of the Pacific Southwest; Planned Parenthood Los Angeles; Planned

                  5 Parenthood/Orange and San Bernardino Counties, Inc.; Planned Parenthood California Central

                  6 Coast; Planned Parenthood Pasadena and San Gabriel Valley, Inc.; Planned Parenthood of the

                  7 Rocky Mountains; Planned Parenthood Gulf Coast; and Planned Parenthood Center for Choice

                  8 (“Plaintiffs”) and Defendants the Center for Medical Progress, BioMax Procurement Services,

                  9 LLC, David Daleiden, Troy Newman, Albin Rhomberg, Sandra Merritt, and Adrian Lopez

                 10 (“Defendants”) (collectively, the “Parties”), by and through their counsel, submit this Second Joint

                 11 Chart on Motions to Seal.

                 12           DOCUMENTS TO BE FILED PUBLICLY BY AGREEMENT OF THE PARTIES

                 13   Dkt. #              Exhibit Number
                 14   822-2               Exhibit 16: Internal PPGC email dated 8/4/2015 produced in this action at
                 15                       Bates PP0008051 through PP0008052.
                 16   822-3               Exhibit 17: Internal PPGC email dated 9/5/2015 produced in this action at
                 17                       Bates PP0009156 through PP0009157.
                 18   822-4               Exhibit 18: Internal PPFA email dated 7/20/2015 produced in this action at
                 19                       Bates PP0006763 through PP0006778.
                 20   822-5               Exhibit 19: Plaintiffs’ memorandum dated 3/9/2015 produced in this action
                 21                       at Bates PP0011157 through PP0011160.
                 22   822-6               Exhibit 28: Relevant portions of the transcript of the deposition of PPMM’s
                 23                       Medical Director Dr. Dorothy Furgerson, taken in this action on April 11,
                 24                       2019.
                 25   822-7               Exhibit 29: Relevant portions of the transcript of the deposition of Plaintiff
                 26                       PPMM’s FRCP 30(b)(6) witness, Michelle Syzmanski, taken in this action
                 27                       on April 18, 2019.
                 28
US 167726939v1                                                       1
                                                     JOINT CHART ON MOTIONS TO SEAL
                                                         Case No. 3:16-cv-00236-WHO
                 Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 3 of 8




         1       Dkt. #            Exhibit Number
         2       822-8             Exhibit 32: Plaintiffs’ Second Amended Response to Defendant Gerardo
         3                         Adrian Lopez’s Interrogatories (Set Two), dated June 6, 2018.
         4

         5                DOCUMENTS FOR WHICH ONE PARTY SUPPORTS REDACTING
         6

         7       Dkt #         Exhibit Number              Argument Regarding Sealing
                                                           Plaintiffs’ Position: Defendants cite Exhibit 5 in the
         8       1042-2   Exhibit 5 to Defendants’         proffer of testimony by Dr. Forrest Smith and Dr.
         9                Proffer: the Reporter’s          Theresa Deisher to support Defendants’ defense to the
                                                           UCL claims. (ECF 1041 at 8). Plaintiffs do not object
       10                 Transcript of Proceedings        to the unsealed filing of Dr. Smith’s and Dr. Deisher’s
                                                           testimony but object to the filing of the complete
       11                 for the Preliminary Hearing      transcript volume from September 17, 2019. The other
       12                                                  portions of the transcript are not relevant to Dr.
                          held in San Francisco
                                                           Smith’s and Dr. Deisher’s testimony. Plaintiffs request
       13                 Superior Court Case Nos.         any other portions of the preliminary hearing transcript
                                                           be redacted. Alternatively, Defendants could refile the
       14                 2502505 and 17006621, on         exhibit to include only the pages covering Dr. Smith’s
                                                           and Dr. Deisher’s testimony.
       15                 September 17, 2019
       16                                                  Defendants’ Position: Defendants would withdraw
                                                           their motion to seal but for a procedural technicality. In
       17                                                  the criminal action, California v. Daleiden, No.
                                                           2502505, Judge Hite’s commitment order made public
       18                                                  the final transcripts of the preliminary hearing, except
                                                           with the redaction of any Doe names (accidentally
       19
                                                           uttered) and any personally identifying information.
       20                                                  Judge Hite’s order, however, is silent as to the
                                                           preliminary transcripts which were tentatively filed
       21                                                  under seal with the UCL proffer. However, because a
                                                           review of them by counsel for CMP reveals that they
       22                                                  contain no information in need of redaction, there is no
                                                           substantive reason why they need be sealed, as indeed
       23
                                                           the identical or nearly identical final transcripts can be
       24                                                  published online. Moreover, Judge Hite ordered that
                                                           the transcripts of the preliminary hearing can be used
       25                                                  in this action in whatever manner this Court deems
                                                           appropriate.
       26
                                                           Another potential issue is that Exhibit 5 discusses
       27
                                                           recordings made at the NAF tradeshow in San
       28                                                  Francisco. (Ex. 5 at 1147:15–1154:28, 1196:24–

US 167726939v1                                                        2
                                                    SECOND JOINT CHART ON MOTIONS TO SEAL
                                                            Case No. 3:16-cv-00236-WHO
                 Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 4 of 8




         1       Dkt #         Exhibit Number              Argument Regarding Sealing
                                                           1197:9). However, besides the fact that the discussion
         2
                                                           has already been made public at a public hearing, and
         3                                                 under Judge Hite’s orders can be published ,it merely
                                                           concerns the physical layout of the hotel and physical
         4                                                 actions taken by individuals. Defendants do not believe
                                                           that this minimal discussion therefore comes within the
         5                                                 purview of the preliminary injunction. Therefore,
                                                           under the sealing standards of the Northern District
         6
                                                           and the Ninth Circuit, Defendants believe it would be
         7                                                 appropriate for the Court to direct the Clerk to unseal
                                                           Dkt. No. 1042-2.
         8                                                 Plaintiffs’ Position: Defendants cite Exhibit 6 in the
                 1042-3   Exhibit 6 to Defendants’         proffer of testimony by Dr. Theresa Deisher to support
         9                                                 Defendants’ defense to the UCL claims. (ECF 1041 at
                          Proffer: the Reporter’s
       10                                                  9). Plaintiffs do not object to the unsealed filing of Dr.
                          Transcript of Proceedings        Deisher’s testimony but object to the filing of the
       11                                                  complete transcript volume from September 18, 2019.
                          for the Preliminary Hearing      The other portions of the transcript are not relevant to
       12                                                  Dr. Deisher’s testimony. Plaintiffs request any other
                          held in San Francisco
                                                           portions of the preliminary hearing transcript be
       13                                                  redacted. Alternatively, Defendants could refile the
                          Superior Court Case Nos.
       14                                                  exhibit to include only the pages covering Dr.
                          2502505 and 17006621, on         Deisher’s testimony.
       15
                          September 18, 2019.              Defendants’ Position: Defendants would withdraw
       16                                                  their motion to seal but for a procedural technicality.
                                                           In the criminal action, California v. Daleiden, No.
       17                                                  2502505, Judge Hite’s commitment order made public
       18                                                  the final transcripts of the preliminary hearing, except
                                                           with the redaction of any Doe names (accidentally
       19                                                  uttered) and any personally identifying information.
                                                           Judge Hite’s order, however, is silent as to the
       20                                                  preliminary transcripts which were tentatively filed
                                                           under seal with the UCL proffer. However, because a
       21
                                                           review of them by counsel for CMP reveals that they
       22                                                  contain no information in need of redaction, there is no
                                                           substantive reason why they need be sealed, as indeed
       23                                                  the identical or nearly identical final transcripts can be
                                                           published online. Moreover, Judge Hite ordered that
       24                                                  the transcripts of the preliminary hearing can be used
                                                           in this action in whatever manner this Court deems
       25
                                                           appropriate. Therefore, under the sealing standards of
       26                                                  the Northern District and the Ninth Circuit, Defendants
                                                           believe it would be appropriate for the Court to direct
       27                                                  the Clerk to unseal Dkt. No. 1042-3.
       28
US 167726939v1                                                        3
                                                    SECOND JOINT CHART ON MOTIONS TO SEAL
                                                            Case No. 3:16-cv-00236-WHO
                  Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 5 of 8




         1
                 Dated: April 15, 2020       Respectfully submitted,
         2

         3                                   ARNOLD & PORTER KAYE SCHOLER LLP

         4                                   By:/s/ Rhonda R. Trotter________________
                                                     Rhonda R. Trotter
         5
                                             RHONDA R. TROTTER (No. 169241)
         6
                                             OSCAR D. RAMALLO (No. 241487)
         7                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                             777 S. Figueroa Street, 44th Floor
         8                                   Los Angeles, California 90017
                                             Telephone: (213) 243-4000
         9                                   Email: rhonda.trotter@arnoldporter.com
       10                                           oscar.ramallo@arnoldporter.com

       11
                                             STEVEN L. MAYER (No. 62030)
       12                                    SHARON D. MAYO (No. 150469)
                                             ARNOLD & PORTER KAYE SCHOLER LLP
       13                                    Three Embarcadero Center, 10th Floor
                                             San Francisco, California 94111-4024
       14                                    Telephone: (415) 471-3100
                                             Facsimile: (415) 471-3400
       15                                    Email: steve.mayer@arnoldporter.com
       16                                           sharon.mayo@arnoldporter.com

       17                                    DIANA STERK (admitted pro hac vice)
                                             ARNOLD & PORTER KAYE SCHOLER LLP
       18                                    250 West 55th Street
                                             New York, NY 10019-9710
       19                                    Telephone: (212) 836-8000
                                             Email: diana.sterk@arnoldporter.com
       20
                                             AMY L. BOMSE (No. 218669)
       21                                    ROGERS JOSEPH O’DONNELL
                                             311 California St., 10th Floor
       22
                                             San Francisco, California 94104
       23                                    Telephone: (415) 956-2828
                                             Email: ABomse@rjo.com
       24
                                             BETH H. PARKER (No. 104773)
       25                                    PLANNED PARENTHOOD NORTHERN CALIFORNIA
                                             2185 Pacheco Street
       26                                    Concord, California 94520
                                             Telephone: (415) 531-1791
       27                                    Email: beth.parker@ppnorcal.org
       28
US 167726939v1                                              4
                                          SECOND JOINT CHART ON MOTIONS TO SEAL
                                                  Case No. 3:16-cv-00236-WHO
                 Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 6 of 8



                                            HELENE T. KRASNOFF (admitted pro hac vice)
         1                                  PLANNED PARENTHOOD FEDERATION OF
                                            AMERICA
         2
                                            1110 Vermont Avenue, NW, Suite 300
         3                                  Washington, D.C. 20005
                                            Telephone: (202) 973-4800
         4                                  Email: helene.krasnoff@ppfa.org

         5                                  Attorneys for Plaintiffs

         6
                                            /s/ Charles S. LiMandri
         7                                  Charles S. LiMandri (CA Bar No. 110841)
                                            Paul M. Jonna (CA Bar No. 265389)
         8                                  Jeffrey M. Trissell (CA Bar No. 292480)
         9                                  FREEDOM OF CONSCIENCE DEFENSE FUND
                                            P.O. Box 9520
       10                                   Rancho Santa Fe, CA 92067
                                            Tel: (858) 759-9948
       11                                   Facsimile: (858) 759-9938
                                            cslimandri@limandri.com
       12                                   pjonna@limandri.com
                                            jtrissell@limandri.com
       13
                                            Attorneys for Defendants the Center for Medical Progress,
       14                                   BioMax Procurement Services, LLC, Gerardo Adrian Lopez,
                                            and David Daleiden
       15

       16
                                            Denise M. Harle (CA Bar No. 275561)
       17                                   ALLIANCE DEFENDING FREEDOM
                                            1000 Hurricane Shoals Rd., NE
       18                                   Suite D1100
                                            Lawrenceville, GA 30043
       19                                   Tel: (770) 339-0774
                                            dharle@ADFlegal.org
       20
                                            Harmeet K. Dhillon (CA Bar No. 207873)
       21                                   Gregory R. Michael (CA Bar No. 306814)
       22                                   DHILLON LAW GROUP INC.
                                            177 Post Street, Suite 700
       23                                   San Francisco, CA 94108
                                            415-433-1700
       24                                   415-520-6593 (fax)
                                            harmeet@dhillonlaw.com
       25
                                            Attorneys for Defendants the Center for Medical Progress,
       26                                   BioMax Procurement Services, LLC, and David Daleiden
       27

       28
US 167726939v1                                               5
                                         SECOND JOINT CHART ON MOTIONS TO SEAL
                                                 Case No. 3:16-cv-00236-WHO
                 Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 7 of 8



                                            /s/ Thomas Brejcha
         1                                  Thomas Brejcha, pro hac vice
                                            Peter Breen, pro hac vice
         2
                                            Matthew F. Heffron, pro hac vice
         3                                  THOMAS MORE SOCIETY
                                            309 W. Washington St., Ste. 1250
         4                                  Chicago, IL 60606
                                            Tel: (312) 782-1680
         5                                  Facsimile: (312) 782-1887
                                            tbrejcha@thomasmoresociety.org
         6                                  pbreen@thomasmoresociety.org
         7                                  Attorneys for Defendant David Daleiden
         8

         9                                  /s/ Edward L. White
                                            Edward L. White III, pro hac vice
       10                                   Erik M. Zimmerman, pro hac vice
                                            John A. Monaghan, pro hac vice
       11                                   Christina A. Stierhoff, pro hac vice
                                            AMERICAN CENTER FOR LAW & JUSTICE
       12                                   3001 Plymouth Rd., Ste. 203
                                            Ann Arbor, MI 48105
       13                                   Tel: (734) 680-8007; Fax: (734) 680-8006
                                            ewhite@aclj.org
       14                                   ezimmerman@aclj.org
                                            jmonaghan@aclj.org
       15
                                            cstierhoff@aclj.org
       16
                                            Vladimir F. Kozina; SBN 95422
       17                                   MAYALL HURLEY, P.C.
                                            2453 Grand Canal Blvd.
       18                                   Stockton, CA 95207
                                            Tel: (209) 477-3833; Fax: (209) 473-4818
       19                                   VKozina@mayallaw.com
       20                                   Attorneys for Defendant Troy Newman
       21

       22

       23

       24

       25

       26

       27

       28
US 167726939v1                                             6
                                         SECOND JOINT CHART ON MOTIONS TO SEAL
                                                 Case No. 3:16-cv-00236-WHO
                 Case 3:16-cv-00236-WHO Document 1070 Filed 04/15/20 Page 8 of 8



                                            /s/ Catherine Short
         1                                  Catherine W. Short (CA Bar No. 117442)
                                            Corrine G. Konczal (CA Bar No. 320238)
         2
                                            LIFE LEGAL DEFENSE FOUNDATION
         3                                  Post Office Box 1313
                                            Ojai, CA 93024-1313
         4                                  Tel: (707) 337-6880
                                            kshort@lldf.org
         5
                                            Michael Millen (CA Bar No. 151731)
         6                                  ATTORNEY AT LAW
                                            119 Calle Marguerita Ste. 100
         7                                  Los Gatos, CA 95032
                                            Tel: (408) 871-0777
         8                                  Facsimile: (408) 866-7480
         9                                  mikemillen@aol.com

       10                                   Attorneys for Defendant Albin Rhomberg

       11
                                            /s/ Horatio G. Mihet
       12                                   Horatio G. Mihet, pro hac vice
                                            Liberty Counsel
       13                                   P.O. Box 540774
                                            Orlando, FL 32854
       14                                   (407) 875-1776
                                            hmihet@lc.org
       15

       16                                   Nicolaie Cocis CA Bar # 204703
                                            Law Office of Nic Cocis and Associates
       17                                   38975 Sky Canyon Dr., Suite 211
                                            Murrieta, CA 92563
       18                                   (951) 695-1400
                                            nic@cocislaw.com
       19
                                            Attorneys for Defendant Sandra Susan Merritt
       20

       21

       22

       23

       24

       25

       26

       27

       28
US 167726939v1                                             7
                                         SECOND JOINT CHART ON MOTIONS TO SEAL
                                                 Case No. 3:16-cv-00236-WHO
